DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species I-A and Species I-B including claims 1-5 and 8-13 in the reply filed on 6/16/22 is acknowledged.  It is further noted claims 5 and 13 are directed to non-elected Species II-A (i.e. the power supply is as shown in Figure 5 whereas claims 4 and 12 are directed to elected Species I-A directed to the power supply is as shown in Figure 4) and not elected Species I-A, and thus, claims 5 and 13 are also withdrawn from consideration as directed to a non-elected species. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2017/135711 and see also the machine translation) in view of Nemeth et al. (U.S. Patent Application Publication 2020/0331248) and/or Samsung (KR 10-2015-0069867 and see also the machine translation).
Han discloses an autoclave comprising: a case (11); a chamber (16) disposed inside the case; and a cassette (21) disposed inside the chamber (Figures 1-4 and Pages 2, 5, 8, and 9 of the machine translation).  Regarding claim 2, Han teaches the cassette includes a frame (21) and a plurality of spaces partitioned by the frame (22).  Regarding claim 3, the frame taught by Hahn includes shelves disposed in a horizontal direction (Figure 4).  Regarding claim 9, Han teaches an autoclave comprising: a chamber (11); and a cassette (21) disposed inside the chamber and including a plurality of shelves (22) configured to support display devices (P).  Regarding claim 10, the cassette taught by Han includes a frame (21) and a plurality of spaces (22) partitioned by the frame.  Regarding claim 11, the frame taught by Han includes the shelves disposed in a horizontal direction (Figure 4). 
As to the limitation in claim 1 of “a plurality of light sources mounted inside the cassette”, in claim 2 of “the light sources are disposed in each of the spaces”, in claim 3 of “the light sources are mounted on lower surfaces of the shelves”, in claim 8 of “each of the light sources includes a UV lamp”, in claim 9 of “a plurality of light sources including a light source associated with each of the plurality of shelves and disposed for irradiating light to the display devices”, in claim 10 of “the light sources are disposed one by one in each of the spaces”, and in claim 11 of “the light sources are mounted on lower surfaces of at least two of the shelves”, Han teaches the autoclave is used in a process to bond two or more panels using adhesive such as optically clear adhesive to form a display device wherein the autoclave is used to remove bubbles prior to curing the adhesive (see page 2 of the machine translation).  Han does not expressly teach a plurality of light sources mounted inside the cassette.  It is known in the same art curing the adhesive following the autoclave is an additional process step so that the autoclave further comprise mounted above the display device a light source of an ultraviolet (UV) lamp (204 affixed to lid 202 as taught by Nemeth and 150 as taught by Samsung) to cure the optically clear adhesive and thereby avoid an additional process step, additional floor space, additional product handling, additional equipment, and labor as evidenced by Nemeth (Figures 1-4 and Paragraphs 0002-0004, 0024-0029, and 0041) and/or Samsung (Figure 3 and Pages 1-4 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the autoclave taught by Han further comprise a UV light source mounted to the wall/shelf above each display device (i.e. further comprise a plurality of light sources mounted inside the cassette, wherein the light sources are disposed in each of the spaces, the light sources are mounted on lower surfaces of the shelves, each of the light sources includes a UV lamp, a plurality of light sources including a light source associated with each of the plurality of shelves and disposed for irradiating light to the display devices, the light sources are disposed one by one in each of the spaces, and the light sources are mounted on lower surfaces of at least two of the shelves) to cure the adhesive of each display panel as is known in the art and thereby avoid an additional process step, additional floor space, additional product handling, additional equipment, and labor as evidenced by Nemeth and/or Samsung.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Nemeth and/or Samsung as applied to claims 1-3 and 8-11 above, and further in view of Van Pul et al. (U.S. Patent Application Publication 2010/0196622) and optionally further Gaven et al. (U.S. Patent 6,207,118).
Han as modified by Nemeth and/or Samsung above teach all of the limitations in claims 4 and 12 except for a specific teaching of where the power supply for the light sources is located.  Han further teaches the cassette is portable (Figure 1).  It is well understood in the art of power supply for light sources such as UV lamps (such as used for curing and that is portable) the power supply is a battery pack connected to any number of UV lamps as evidenced by Van Pul (Paragraphs 0007-0009) (and including wherein wire connects the power supply and the UV lamps as is necessarily present in Van Pul or optionally further evidenced by Gaven (Column 4, lines 14-20)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the autoclave taught by Han as modified by Nemeth and/or Samsung further comprises a power supply of a battery pack disposed inside the cassette (i.e. the cassette further includes a power supply); and wires electrically connecting the power supply and the light sources not only to conventionally and predictably power the UV lamps as evidenced by Van Pul and optionally further Gaven but so that the lamps are portable and consistent with the cassette is portable as taught by Han.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746